Citation Nr: 0531076	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a higher initial evaluation for a scar of the 
left foot, rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from November 1968 
to November 1971.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, granting service connection for a left foot scar and 
assigning a noncompensable evaluation.  By a November 2001 
rating action the RO granted an increased evaluation to 10 
percent disabling for residuals of injury to the left foot, 
for the entire rating period beginning from the May 13, 1998 
effective date for service connection for a left foot scar.  

The Board twice remanded the case in the course of appeal:  
in March 2001 and July 2003.  The case now returns to the 
Board.  

The veteran's representative in an October 2005 informal 
hearing presentation and the VA examiner in an August 2004 VA 
examination, both raise an issue of entitlement to 
compensation for a left foot bunion deformity.  The VA 
examination noted that the bunion deformity may have resulted 
from the original laceration injury in service which caused 
the left foot scar, by severing tendons and soft tissue 
structures to cause the deformity.  While the representative 
in the informal hearing presentation argued that the bunion 
deformity should be a basis of increased rating for the 
veteran's left foot scar, there is no basis presented in the 
medical record for concluding that the two are part and 
parcel of the same disability.  The Board according refers to 
the RO for appropriate action an informal claim for service 
connection for a left foot bunion deformity, on a direct 
basis as due to the same inservice injury which resulted in 
the left foot scar.


FINDINGS OF FACT

1.  The service-connected left foot scar is not tender or 
painful to touch to any significant degree.  

2.  The service-connected left foot scar is not adherent to 
underlying tissues, does not cause limitation of motion of 
any parts, and does not otherwise result in any impairment of 
functioning.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
foot scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp 2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.118, 
Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements by issuance of VCAA letters in 
May 2001, March 2003, December 2003, and October 2004.  Those 
letters appropriately notified the veteran what VA would do 
and what the veteran must do in furtherance of his claim.  
The letters informed him of evidence of record supportive of 
his claim, inclusive of records obtained from W. Simpkins, 
M.D., in January 1999, and Northport Hospital records 
submitted in October 2004.  The veteran was also informed of 
VA records, inclusive of VA treatment records, and records of 
pertinent VA examinations conducted in January 1999, May 
2001, and August 2004.  By prior supplemental statements of 
the case issued including most recently in July 2005, the 
veteran was informed of evidence of record, governing laws, 
and bases for entitlement to a higher evaluation for the 
veteran's left foot scar.  The VCAA letters informed him of 
what would be required for his claim for a higher initial 
rating for his service-connected left foot scar to be 
granted.  The letters explicitly asked for the veteran to 
submit pertinent, recent evidence he had that would further 
his claim, including in particular any evidence of treatment.  
No response was received from the veteran informing of any 
additional pertinent evidence not yet requested or obtained. 

As noted in the Introduction, above, the Board remanded the 
claim in March 2001 and again in July 2003.  Requested 
development included providing the veteran with appropriate 
VCAA notice and assistance, as discussed above, and affording 
him VA examinations to ascertain the nature his left foot 
scar.  Those examinations were afforded the veteran, also as 
noted above, and the most recent examination in August 2004 
satisfied the Board development requests.  The Board is 
satisfied that development requested in those remands has 
been satisfactorily completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Higher Initial Rating Analysis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left foot 
scar in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service medical records contain no record of treatment for a 
left foot laceration, but note a left foot scar on the 
October 1971 service discharge examination, without further 
details. 

The RO by a June 1999 rating action granted service 
connection for a left foot scar, and assessed that it was not 
tender or painful and did not affect motion of the foot, 
based on such findings at a January 1999 VA examination.  At 
that examination the veteran reported that he sustained the 
injury while changing his shoes in a parking lot, and 
accidentally lacerating the left foot, requiring stitches.  
The examiner observed a well-healed scar three inches in 
length in the middle of the foot at the base of the great 
toe.  

In March 2001 the Board remanded the case for re-examination 
of the veteran and re-evaluation of the service-connected 
left foot scar, including based on any limitation of motion 
of affected parts due to the left foot scar, based on 
38 C.F.R. § 4.118, Diagnostic Code 7805, which provides for 
rating a scar on that basis.

Thereafter in May 2001 the veteran was afforded another VA 
examination for his left foot, where the examiner noted that 
the veteran was receiving VA treatment including for gout and 
arthritis of the left foot and back, with associated pain, as 
well as a pain condition affecting the low back and left hip.  
The examiner noted that the veteran currently had pain, 
weakness, fatigability, and lack of endurance of the left 
foot, worse during gout episodes, and also associated with 
standing and walking.  The veteran treated the pain with 
Motrin.  At the examination, the veteran reported that he 
sustained the injury by a glass cut two weeks prior to 
discharge from service.  The examiner observed a well-healed, 
four-inch scar over the top of the left foot.  The examiner 
also noted that the veteran' left great toe was turned toward 
the second toe, and there was a callus on the outside of the 
left great toe.  There was some loss of monofilament 
sensation in the left foot compared to the right.  There was 
also decreased range of motion of the left foot.  The veteran 
limped favoring the left foot.  The examiner diagnosed 
chronic pain of the left foot, hips, and back; altered gait 
due to the left foot; degenerative joint disease of the left 
foot and lumbar spine; hallux valgus deformity of the left 
great toe; and injury to the left foot secondary to 
laceration in service.  The examiner noted that the 
limitation of motion of the left great toe was from zero to 
five degrees, whereas normal range of motion in 
matatarsophalangeal joint was from zero to 70 degrees.  

On the basis of that examination, the RO in a November 2001 
decision recharacterized the service-connected left foot scar 
as service-connected residuals of injury to the left foot, 
and assigned a rating based on the limitation of motion of 
the left great toe as noted in the May 2001 examination, 
without specifying the new extent of the service-connected 
left foot injury residuals.  The left great toe limitation of 
motion was rated by analogy to unilateral claw foot (pes 
cavus), Diagnostic Code 5278, with a 10 percent evaluation 
assigned.  Under that Code, a 10 percent evaluation is 
assignable where the great toe is dorsiflexed, with some 
limitation of motion of the dorsiflexion at the ankle, and 
definite tenderness under the metatarsal head.  

By a September 2002 rating action, the RO denied service 
connection for hallux valgus of the left great toe.

The Board in December 2002 undertook development, pursuant to 
then 38 C.F.R. § 19.9 (a)(2) (2002), including requesting any 
additional treatment records associated with the left foot, 
and an additional VA examination to better ascertain the 
precise nature of the left foot scar, including its location 
on the foot and its effect on functioning.
 
The Board in July 2003 remanded the claim based on a change 
in applicable law and Board policy.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2) for 
Board development of claims under 38 U.S.C. § 7104(a).); 
cf. VAOPGCPREC 1-03.  In light of the Federal Circuit Court's 
decision and other policy considerations, the Department of 
Veterans Affairs (VA) determined that VBA would resume all 
development functions.  See 38 U.S.C.A. §§ 7107(b), 7109(a) 
(2005).  

Hence, the Board in July 2003 remanded the case for a further 
VA examination of the veteran's left foot scar.  At a VA 
examination in August 2004, the examiner noted the veteran's 
history of original laceration in service cutting his foot on 
a piece of glass while walking across a parking lot.  The 
veteran contended that he had very limited functional 
difficulties related to his left foot injury.  He reported 
that he had pain in the area of the scar only episodically, 
approximately four times per month, with pain then at a level 
of 5 out of 10.  He also reported that the pain was usually 
precipitated by weather changes, particularly damp weather.  
He denied pain related to standing or walking, and also 
denied swelling, heat, or redness associated with the injury 
residuals.  The examiner observed a barely noticeable 
vertical scar of the medial left foot extending just above 
the attachment of the left great toe, one-quarter inch wide 
and one inch long.  It was not tender to palpation, had no 
drainage, was superficial and not deep and without underlying 
tissue involvement, was well-healed, and had appropriate 
attachment to surrounding tissue.  The examiner assessed that 
the scar did not cause limited motion or other limitations of 
function.  (The examiner noted an adjacent bunion which 
he/she believed might be causally associated with the 
original laceration injury, but that condition has not been 
service-connected, and thus presents a separate issue that 
had been referred to the RO in the introduction to this 
decision, above.)  While the examiner identified several 
other disabilities of the left foot, including osteoarthritis 
of the right great toe, decreased range of motion of the 
ankle, foot, and toes, and hallux valgus deformity, he 
associated none of these with the veteran's service-connected 
scar of the left foot. 

The veteran submitted Northport Hospital outpatient treatment 
records dated in September 2004 pertaining to his left foot.  
An examiner assessed that the veteran had disability and 
deformity of the left foot possibly associated with severed 
tendons and soft tissue structures from injury from a piece 
of glass in service.  However, that examiner also assessed 
that the scar of the left foot was old and faint about the 
proximal left metatarsal phalangeal joint, with no 
hypertrophy, keloid, or pain to palpation.  

The regulatory criteria for skin disorders were changed 
effective August 30, 2002.  38 C.F.R. §  4.118.  The Board 
notes that where there is a change in regulatory criteria for 
rating disabilities, the regulation as it existed prior to 
the change is applicable to the veteran's claim for the 
period prior to the effective date of the rating change, and 
the revised regulation is applicable from the effective date 
of the rating change forward.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  Hence, the Board now considers the 
old and new skin disorder codes, to address the veteran's 
left foot scar for the entire rating period, beginning from 
the  May 13, 1998 effective date of service connection.  A 
change in criteria alone provides no basis for a reduction, 
without improvement in symptoms.  38 U.S.C.A. § 1155.

Under the old and new rating criteria, a 10 percent 
disability rating may be assigned where a superficial scar is 
a tender or painful, as reflected by the weight of medical 
evidence presented.  38 C.F.R. §  4.118, Diagnostic Code 
7804.  A higher disability rating is not assignable under 
that rating code.  Id.  The rating criteria under other 
diagnostic codes for scars remain inapplicable.  38 C.F.R. 
§ 4.118.  The residual scar is not shown on examination to be 
poorly nourished with repeated ulceration so as to warrant a 
compensable rating under the old criteria for Diagnostic Code 
7803.  Further it has not been shown to cause a frequent loss 
of skin covering over the scar, so as to warrant a 
compensable rating under the new criteria for Diagnostic Code 
7803.  The scar has not been found to be impairing of any 
range of motion or other functioning of the foot, and hence a 
disability rating based on limitation of functioning of an 
affected part is inapplicable under Diagnostic Code 7805 (the 
criteria are unchanged for that diagnostic code).  

Under the new criteria for scars that are deep or cause 
limited motion, a higher rating might be assigned for scar 
covering a large area under Diagnostic Code 7801.  The 
veteran's scar, however, is superficial and does not cover an 
area exceeding six square inches.  Hence, it does not warrant 
even a compensable rating under that diagnostic code.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  

Under both the old and new rating criteria for rating skin 
disorders, the veteran's left foot scar is appropriately 
rated under 7804, with the criteria for 10 percent rating not 
met, since the scar was not shown on examination to be tender 
or painful to touch.  The veteran complained of episodic pain 
in the left foot which he attributed to inservice injury 
residuals, with the pain occurring approximately four times 
per month and associated with weather changes and damp 
weather.  In fact, multiple disorders of the foot to which 
that pain may be ascribed were identified on examination, 
including osteoarthritis of the foot, gout of the foot, 
hallux valgus, and bunion deformity in the area of the left 
great toe.  However, none of these conditions have been 
causally associated with the left foot scar, and the scar, to 
the contrary, has been consistently found to be superficial, 
non-adherent to underlying tissue, non-keloid, and not tender 
or painful.  In fact, the course of VA examinations appears 
to show that this scar, at the base of the great toe on the 
medial, top of the foot, has healed and grown fainter to such 
a degree that the January 1999 VA examiner observe a well-
healed three inches of scar, and the May 2001 examiner 
observe a well-healed four inches of scar, but the August 
2004 examiner could only observe an approximate one-inch, 
very faint scar.  

Hence, while the veteran may have episodic pain of the left 
foot, medical evidence has not shown this to be related to 
his left foot scar.  Rather, the preponderance of the medical 
evidence is to the effect that the veteran's left foot scar 
is faint, superficial, and asymptomatic.  Under none of the 
above-noted rating criteria is an increased evaluation from 
the 10 percent rating assigned warranted, since no increased 
evaluation is warranted based on the preponderance of the 
medical evidence, in the absence of any disabling  or 
disfiguring condition of the left foot scar.  38 C.F.R. 
§ 4.118.  

It is true that lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  A rating for tender or 
painful scar is specifically predicated on medical findings 
supportive of tenderness or pain, which are not shown in this 
case.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Accordingly, the preponderance of the evidence is against the 
claim, and, therefore, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
10 percent rating already assigned for the service-connected 
left foot scar reflects the most disabling this disorder has 
been since the May 13, 1998 effective date of service 
connection, which is the beginning of the appeal period.  
Thus, the Board concludes that staged ratings for this 
disorder are not warranted.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left foot scar at any time since May 13, 1998 is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


